Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  127422(78)
                                                                                            Maura D. Corrigan
  127423 
                                                                                             Robert P. Young, Jr.
  127424 
                                                                                             Stephen J. Markman,
                                                                                                                      Justices




  FORD MOTOR COMPANY,
           Petitioner-Appellant,
                                                                    SC: 127422
  v                                                                 COA: 246378
                                                                    MTT: 00-294958
  CITY OF WOODHAVEN, and
  COUNTY OF WAYNE,
             Respondents-Appellees.
  ________________________________

  FORD MOTOR COMPANY,
           Petitioner-Appellant,
                                                                    SC: 127423
  v                                                                 COA: 246379
                                                                    MTT: 00-294924
  CITY OF STERLING HEIGHTS,
             Respondent-Appellee.
  ________________________________
  FORD MOTOR COMPANY,
           Petitioner-Appellant,
                                                                    SC: 127424
  v                                                                 COA: 246579
                                                                    MTT: 00-288822
  TOWNSHIP OF BRUCE,
             Respondent-Appellee.
  _________________________________


              On order of the Chief Justice, the motion by respondent-appellee, City of
  Woodhaven, for extension of the time for filing their brief on appeal is considered and it
  is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2006                    _________________________________________
                                                                               Clerk